DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 16-32 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 16, the prior art of record fails to disclose or fairly suggest the fixed clamping segment and the detachable clamping segment are fastened to one another by bolts, and the associated one of the bearings is restrained between the fixed clamping segment and the detachable clamping segment by tightening the bolts such that the flap is secured against rotation between the first and second positions. The closet art of record is Cheek, and Cheek fails to disclose the flap is secured against rotation between the first and second positions by tightening the bolts between the fixed clamping segment and the detachable clamping segment.
Regarding Claim 21, the prior art of record fails to disclose or fairly suggest the fixed clamping segment and the detachable clamping segment are fastened to one another by bolts, and the associated one of the bearings is restrained between the fixed clamping segment and the detachable clamping segment by tightening the bolts such that the flap is secured against rotation between the first and second positions. The 
Regarding Claim 28, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “adjustable conveyor includes a conveying element downstream of the flap in a conveying direction, the conveying element being configured to connect to a conveying area of the flap when the flap is in the first position”.  Searching by the Examiner yielded prior art as cited below:
The closest prior art, Cheek, discloses an adjustable rock crusher plant.  Cheek is silent to “adjustable conveyor includes a conveying element downstream of the flap in a conveying direction, the conveying element being configured to connect to a conveying area of the flap when the flap is in the first position”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725